DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment filed, 03/17/2022, has been entered.  

     Claim 27 has been amended.

     Claims 2-7 and 14-18 and 29 have been canceled previously
     
     Claims 1, 8-13, 19-28, 30 and 31 are pending.

3.   As indicated previously, applicant’s election without traverse of Group I and the species of optimized 20/18 in the Reply to Unity of Invention and Election of Species requirement, filed 09/26/2019, has been acknowledged.
       As indicated previously, in the interest of compact prosecution, the election of species has been extended to the sequences recited in claim 21-30.

      Claims 1, 8-13, 21-28, 30 and 31 are under consideration as they read on the elected species.

      Claims 19-20 have been withdrawn from consideration as being drawn to a non-elected invention.

4.  The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 03/17/2022. 

    The rejections of record can be found in the previous Office Actions, mailed 06/10/2020 and 02/05/2021 and 09/17/2021. 

5. It is noted that the Sixth Supplemental Information Disclosure Statement, filed 03/17/2022 bringing attention to related patent application is acknowledged.

    Applicant’s remarks in the Information Disclosure Statement / Transmittal Letter do not limit the information to the claims, drawings and specification, but rather relies upon the prosecution histories available from PAIR for these applications.

      Note that this submission is not compliant with 37 CFR 1.98 (a)(1).
      Note that applicant remarks that copies of certain references, information as well as the copies of the cited U.S. Patent applications have not been submitted.

     Accordingly, applicant should not conclude that the examiner has reviewed or will review the file contents of these applications, if the attorney has not been contacted, as indicated in this transmittal. 

   Applicant is requesting the examiner to review all art of record, Office Actions , etc.
   Applicant needs to provides copies of it all.
   See MPEP 609.04(a)(II)):

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system.
      The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system.
     This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.

   The information disclosure statement filed 01/30/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

6.  Upon reconsideration of applicant’s arguments, filed 03/17/2022, the previous rejection 
under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement / new matter has been withdrawn in view of the disclosure of paragraph [0173] of the Substitute Specification, filed 11/10/2020 (versus paragraph [0239] relied upon applicant). 

[0173] In another aspect, competition assays may be used to identify an antibody that 
competes or does not compete for binding to C5 or an epitope of C5 with any anti-CS 
antibody described herein. In certain embodiments, when such a competing antibody is 
present in excess, it blocks (e.g., reduces) the binding of a reference antibody to CS by at 
least 15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, 75% or more. In 
some instances, binding is inhibited by at least 80%, 85%, 90%, 95%, or more. In certain 
embodiments, when such a not-competing antibody is present in excess, it blocks (e.g., 
reduces) the binding of a reference antibody to C5 by at most 1%, 2%, 3%, 4%, 5%, %, 7%, 
8%, 9%, 10%, 11%, 12%, 13%, 14% or less. In certain embodiments, such a competing 
antibody binds to the same epitope (e.g., a linear or a conformational epitope) that is bound 
by an anti-CS antibody described herein (e.g., an anti-CS antibody described in Table 2). 
Detailed exemplary methods for mapping an epitope to which an antibody binds are provided 
in Morris (1996) "Epitope Mapping Protocols," in Methods in Molecular Biology vol. 66 
(Humana Press, Totowa, NJ). 




7.   This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 1, 8-13, 21-28 and 30 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

    The instant claims are drawn to the following for example.
     A combination of two or more isolated anti-C5 antibodies, wherein one or more of the combined anti-C5 antibodies wherein one or more of the combined anti-C5 antibodies bind to C5 with a higher affinity at neutral pH than at acidic and wherein the combined anti-C5 antibodies do not compete with each other for binding to C5,
     wherein one of the combined anti-C5 antibodies bind to the same epitope as a reference antibody comprising:
     (a) a heavy chain that comprises VH domain comprising the sequence of SEQ IDNO: 52 and a light chain that 
          comprise a VL domain comprising the sequence of SEQ ID NO: 53 or
     (b) a heavy chain that comprises VH domain comprising the sequence of SEQ IDNO: 54 and a light chain that         
           comprising a VL domain comprising the sequence of SEQ ID NO: 53.
 
    Applicant’s arguments, filed 08/05/2021 and filed 03/17/2022, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

      Applicant’s arguments and the examiner’s rebuttal are essentially the same of record and addressed herein.
 
     The appropriate written description inquiry in the present case is whether on the filing date, a person of ordinary skill in the art considering the disclosure of the subject application in view of the knowledge and level of skill in the art relating to antibodies in general and anti-CS antibodies in particular, would have reasonably concluded that the inventors were in possession of the claimed antibody compositions. Moreover, it is well established that the description needed to meet the written description requirement in a patent application: 
varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence. The law must be applied to each invention that enters the patent process, for each patented advance is novel in relation to the state of the science. Since the law is applied to each invention in view of the state of relevant knowledge, its application will vary with differences in the state of knowledge in the field and differences in the predictability of the science. Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005))(emphases added). Furthermore, in those instances where a genus claim in a patent application is unable to rely on the scientific and technical knowledge already in existence for descriptive support, the application disclosure should include either "structural features common to the members of the genus" or "a representative number of species" within the genus. Ariad Pharmaceuticals et al. v. Eli Lilly and Company, 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc). 
     Applicant respectfully submits that the pending claims fully satisfy the written description requirement. 
Applicant respectfully submits that the specification describes the anti-C5 antibodies in the claimed compositions in sufficient detail such that a person of ordinary skill in the art with the knowledge of the art on the filing date could have reasonably concluded that Applicant had possession of the claimed invention. The specification discloses antibody compositions that contain combinations of two isolated anti-C5 antibodies wherein one of the isolated anti-C5 antibodies binds to the same epitope of C5 as a reference anti-C5 antibody and wherein the combined antibodies do not compete for binding to C5. The specification also discloses anti-C5 antibodies that bind to different epitopes of C5, antibodies that bind C5 with a higher affinity at neutral pH than at acidic pH and the sequences corresponding to dozens of antibodies that bind to the same epitope of C5 as a reference antibody containing a heavy chain that comprises the sequence of SEQ ID NO:52 and a light chain that comprises the sequence of SEQ ID NO:53, or a heavy chain comprising the sequence of SEQ ID NO:54 and a light chain that comprises the sequence of SEQ ID NO:53. (Specification, Examples 4-7, Tables 2-4). 
     Moreover, the knowledge and level of skill in the art was high on the filing date and a large number of anti-C5 antibodies and their antigen binding structure/ primary amino acid sequences (i.e., including their CDR structure) and binding properties were known in the art (see, e.g., Intl. Publ. Nos. W01995/029697, W02004/007553, W02010/015608, and W02012088247A2 (each of record)). 

     A person of ordinary skill in the art, considering the disclosure of the subject application in combination with the existing extensive scientific and technical knowledge in the art on the filing date would have been able to readily envision a large number of anti-C5 antibodies that are representative of those contained in the specifically claimed antibody compositions. Likewise, a person of ordinary skill in the art, considering the disclosure of the subject application in view of the knowledge in the art, would have recognized that the disclosure of the application put the Applicant in possession of the claimed compositions at the time of filing. 

     In view of at least the above and the arguments of record, Applicant respectfully submits that a person of ordinary skill in the art considering the disclosure of the present application in view of the extensive scientific and technical knowledge and the high level of skill in the art on the filing date relating to antibodies in general and anti-C5 antibodies in particular, would have reasonably concluded that the inventors were in possession of the claimed antibody compositions. Accordingly, Applicant respectfully requests that this rejection be reconsidered and withdrawn. 

      Applicant previously argued the following.

     Applicant submits that the application describes the claimed combination of anti-C5 antibody compositions in sufficient detail, including a representative number of antibodies falling within the scope of the claims such that one skilled in the art, with the knowledge of what has come before, can reasonably conclude that Applicant had possession of the claimed invention. 

     The pending claims under rejection are directed to a combination of anti-C5 antibodies wherein one or both of the combined anti-C5 antibodies bind to C5 with a higher affinity at neutral pH than at acidic pH and wherein the combined anti-C5 antibodies do not compete with each other for binding to C5, wherein one of the combined anti-C5 antibodies bind to the same epitope as a reference antibody comprising (a) a heavy chain that comprises VH domain comprising the sequence of SEQ ID NO:52 and a light chain that comprises a VL domain comprising the sequence of SEQ ID NO:53; or (b) a heavy chain that comprises VH domain comprising the sequence of SEQ ID NO:54 and a light chain that comprises a VL domain comprising the sequence of SEQ ID NO:53; and wherein when one of the combined anti-C5 antibodies is present in excess, it reduces the binding of the reference antibody to C5 by at most 10%. 

      The specification is generally directed to embodiments that include combinations of two isolated anti-C5 antibodies wherein one of the isolated anti-C5 antibodies binds to the same epitope of C5 as a reference anti-C5 antibody and wherein the combined antibodies do not compete for binding to C5. The specification discloses anti-C5 antibodies that bind to different epitopes of C5, antibodies that bind C5 with a higher affinity at neutral pH than at acidic pH and the sequences corresponding to dozens of antibodies that bind to the same epitope of C5 as a reference antibody containing a heavy chain that comprises the sequence of SEQ ID NO:52 and a light chain that comprises the sequence of SEQ ID NO:53, or a heavy chain comprising the sequence of SEQ ID NO:54 and a light chain that comprises the sequence of SEQ ID NO:53. (Specification, Examples 4-7, Tables 2-4). The specification also describes methods of making, testing and using the combination of anti-C5 antibodies to treat individuals having a complement-mediated disease or condition which involves excessive or uncontrolled activation of C5 and or for enhancing the clearance of C5 from plasma in an individual. 
     
 





     In contrast to applicant’s arguments, 
     in asserting sufficient detailed has been provided, including antibodies that do not compete for binding to C5, antibodies that bind to different epitopes / same epitopes, that a large number of anti-C5 antibodies and their antigen binding structure / primary amino acid sequence and biding properties were known, extensive scientific and technical knowledge in the art the time of filing date, one would have readily envision a large number of anti-C5 antibodies  are representative of those contain the claimed compositions,
      it is maintained that the written description rejection is based upon the lack of sufficient structure (both heavy / light variable domains or six CDRS of both heavy / light variable domains) for the reasons of record / herein.

      Again, applicant is invited to amend the claims accordingly.

      Again, applicant is invited to clarify whether some of the current claims meet the sufficient structure.
      However, it still appears that the current claims do not appear to have sufficient structure.

     As indicated previously,
     in contrast to applicant’s reliance upon reciting specific sequences of the 20/18 antibody,
     the claimed combination of two or more anti-C5 antibodies bind to the same epitope as a reference antibody.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed combination of two or more anti-C5 antibodies claimed to demonstrate possession (versus binding the same epitope of the reference antibodies). 

    The problem here is that the instant specification fails to provide a disclosure of which amino acids are required for the claimed combination of two or more anti-C5 antibodies claimed to demonstrate possession (versus binding the same epitope of the reference antibodies) that retain the appropriate structural and functional attributes claimed.  

    Note that claims do not provide sufficient structure for the combination of two or more anti-C5 antibodies (e.g., heavy and light chains AND/OR six (6) CDRs for two or more anti-C5 antibodies. 

   The following is reiterated for clarity and convenience as they address the newly amended claims.

     In addition, the dependent claims are encompassed by the same and additional functional properties associated with binding including various specificities, function and biological properties / targets C5. 

     The following is reiterated for clarity and convenience.

    The elected species is drawn to anti-C5 antibodies which encompass anti-C5 antibodies encompassing variants, including various specificities, epitopes and functional limitations, including the claimed combination of two anti-C5 antibodies bind to the same epitope as a reference antibody do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     Note that the claims recite “two isolated anti-C5 antibodies” of the combined anti-C5 antibodies”, including     the claimed combination of two or more anti-C5 antibodies bind to the same epitope as a reference antibody is inclusive or open-ended and does not exclude additional, unrecited elements (or method steps).

     In turn, the claims reads on multiple anti-C5 antibodies, including the claimed combination of two anti-C5 antibodies bind to the same epitope as a reference antibody.

     Also, note the claims encompass anti-C5 antibodies including the claimed combination of two anti-C5 antibodies bind to the same epitope as a reference antibody comprising hypervariable domains as well as heavy / light chains, including mixing and matching HVRs / CDRs (e.g., see claims 21).

    However, the claims do not necessarily recite six (6) CDRs or both heavy / light chains that provide sufficient structure for functional anti-C5 antibodies.

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-C5 antibodies encompassing various antibody / multispecific antibody constructs with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #NPL267).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) (1449; #NPL132) on the effects of amino acid sequence changes on antibody-antigen interactions.
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449; NPL128) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 
     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) (1449; #NPL112) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  
     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

    With respect to the diverse specificities encompassed by the claimed invention, the skilled artisan has known that that a single amino acid substitution in a common allele ablates binding of an antibody and that there can be a dissociation of immunoreactivity from other biological activities when constructing analogs.   

   In turn, applicant relies upon screening approaches to evaluate and identify antibodies having the sequence / residue structures that contribute / affect various variables associated with antibody specificity to various antigen /epitope specificities including the claimed combination of two anti-C5 antibodies bind to the same epitope as a reference antibody.

    Here, the specification does not provide sufficient description of the structure, epitope characterization, specificity and pharmacological properties of the large family of antibodies encompassed by the claimed methods.
   The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the two anti-C5 antibodies, broadly encompassed by the claimed invention. 



    Further, the claims do not define the relevant identifying characteristics, namely the relevant amino acid sequences of the claimed anti-C5 antibodies encompassing antibodies / variants that would identify the claimed antibodies / variants encompassing the various modifications encompassed by the claimed antibody specificity, structural and functional attributes, including the claimed combination of two anti-C5 antibodies bind to the same epitope of a reference antibody.

       In turn, the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of two anti-C5 antibodies, including the claimed combination of two anti-C5 antibodies bind to the same epitope as a reference antibody encompassing various structures, specificities and functions, broadly encompassed by the claimed invention. 
  
     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed specificities of proteins epitope(s) / variants thereof associated with the claimed anti-C5 antibodies and claimed functional attributes.  

    Applicant was not in possession of the claimed genus of specificities, functional and structural attributes / characteristics in the absence of providing sufficient structural characteristics of the genus of such “specificities and variants thereof” coupled with a known or disclosed correlation between function and structure in the claims.  

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

      As noted previously, the problem here is that the instant specification fails to provide a disclosure of which amino acids are required for the claimed anti-C5 antibodies including the claimed combination of two anti-C5 antibodies bind to the same epitope as a reference antibody.
      that retain the appropriate structural and functional attributes claimed.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
    Applicant was not in possession of the claimed to anti-C5 antibodies, including the claimed combination of two anti-C5 antibodies bind to the same epitope as a reference antibody.
comprising / encompassing the claimed limitations in the absence of providing sufficient structural and functional characteristics of the species or genus of anti-C5 antibodies encompassed by the instant claim language, coupled with a known or disclosed correlation between function and structure.  



    The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies in the “limitations”   including   the claimed combination of two anti-C5 antibodies bind to the same epitope as a reference antibody above encompassed by the claimed invention.  

     Ariad points out that the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of anti-C5 antibodies with comprising the “limitations” above,  the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and  the specification at best describes plan for making anti-C5 antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-C5 antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In contrast to the disclosure of certain of anti-C5 antibodies, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C5 antibodies. 

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
  
    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)
     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).
     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

    Therefore, there is insufficient written description for genus of anti-C5 antibodies including   the claimed combination of two anti-C5 antibodies bind to the same epitope as a reference antibody broadly encompassed by the claimed invention to provide sufficient structure for the anti-C5 antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant’s arguments have not been found persuasive.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

8. Claims 1, 5, 6, 8-13, 29 and 30 stand rejected under 35 U.S.C. 103 as being obvious in view of
 Tamburini et al. (US 2011/0002931) in view of Igawa et al. US 2013/0131319).

      Applicant’s arguments, filed 08/05/2021 and 03/17/2022, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

      Applicant has argued the following.

      As discussed above, Tamburini is directed to bispecific antibodies and discloses that bispecific antibodies provide advantages over the use of a combination of two antibodies. Tamburini's examples focus on the advantages of a bispecific antibody that binds C5a and C5b, compared to an anti-C5 antibody. And Tamburini does not teach or suggest a combination of two anti-C5 antibodies wherein inter alia one of the antibodies binds to the same epitope of C5 as a reference antibody that contains (a) a heavy chain that comprises the sequence of SEQ ID NO:52 and a light chain that comprises the sequence of SEQ ID NO:53 or (b) a heavy chain that comprises the sequence of SEQ ID NO:54 and a light chain that comprises the sequence of SEQ ID NO:53; and wherein when one of the combined anti-C5 antibodies is present in excess, it reduces the binding of the reference antibody to C5 by at most 10%. Moreover, a person of ordinary skill in the art considering Tamburini would not have had reason to modify the disclosure of Tamburini so as to arrive at the claimed invention with a reasonable expectation of success. 
     Igawa does not cure the deficiencies of Tamburini. For example, Igawa does not teach or suggest a combination of anti-C5 antibodies wherein the combined anti-C5 antibodies do not compete with each other for binding to C5, and wherein one of the anti- C5 antibodies bind to the same epitope as a reference antibody comprising the VH and VL sequences recited in the claims. Moreover, Igawa does not teach or suggest a combination of anti-C5 antibodies wherein when one of the combined anti-C5 antibodies is present in excess, it reduces the binding of the reference antibody to C5 by at most 10%. 

      Applicant’s previous arguments in conjunction with certain legal citations, filed 11/10/2020, has been fully considered but have not been found convincing essentially for the reasons of record / herein.

      In order to establish a prima facie case of obviousness based on combining disclosures from multiple references, the Office must establish a motivation to make the combination and a reasonable expectation that such a combination would be successful, otherwise a skilled artisan would not arrive at the claimed combination. In re Stepan Co. 868 F.3d 1342 (Fed. Cir. 2017). “To have a reasonable expectation of success, one must be motivated to do more than merely to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1365 (Fed. Cir. 2007). It is not enough that a skilled artisan, once presented with two or more references, would have understood that they could be combined as it does not imply a motivation to pick out those two references and combine them to arrive at the claimed invention.” See, e.g., PersonalWeb Technologies, LLC v. Apple, Inc., 848 F.3d 987, 991 (Fed. Cir. 2017). Accordingly, “the factual inquiry whether to combine references must be thorough and searching” and “it is important to clearly articulate why a person having ordinary skill in the art would have been motivated to combine the applied references. In re Lee, 277 F.3d 1338 (Fed. Cir. 2002). Moreover, an explanation is not sufficient where it is a conclusory statement without a reasoned explanation, but simply a rejection of Applicant’s arguments disputing a motivation to combine, or invocation of “common sense” alone. See, e.g., In re Nuvasive, Inc., No. 2015-1670 (Fed. Cir. Dec. 7, 2016).

     The Office has not established a prima facie case of obviousness here. The Office's rejection is based on selections and combinations of various features from different parts of Tamburini. The Office has not established that one of ordinary skill in the art would have been motivated to make the asserted selections and combinations, with a reasonable expectation of success.
     In particular, Tamburini does not teach or suggest one of ordinary skill in the art to specifically combine anti-C5 antibodies wherein the combined anti-C5 antibodies do not compete with each other for binding to C5 or wherein one of the combined anti-C5 antibodies bind to the same epitope as a reference antibody comprising the VH and VL sequences recited in the claims, let alone, wherein one or more of the combined anti-C5 antibodies bind to C5 with a higher affinity at neutral pH than at acidic pH.
     Tamburini concerns bispecific antibodies that bind complement proteins, including bispecific monovalent antibodies that contain one antigen binding domain that binds a complement protein and a second antigen binding domain that binds a different epitope of the same complement protein. Tamburini’s examples focus on the advantages of a bispecific antibody that binds C5a and C5b, compared to an anti-C5 antibody. 
     Tamburini discloses that a lower concentration of fragments C5a and C5b, as compared to C5, will favor a longer half-life for a bispecific antibody (e.g., an anti-C5a/C5b antibody) over an anti-C5 antibody in blood due to a reduced contribution of target-mediated antibody clearance. The data also indicate that a lower dose and/or lower frequency administration of an anti-C5a/C5b bispecific antibody, as compared to an anti-C5 antibody, can provide the same or greater inhibition of C5 in a human with a complement-associated disorder such as PNH or aPHUS
(Tamburini, paragraph [0175] (see also, paragraph [0181],
     Tamburini does not teach or suggest for example, why it would be desirable to combine anti-CD5 antibodies that bind to different epitopes of CD5. Further, Tamburini does not teach or suggest a combination of antibodies wherein one of the combined anti-C5 antibodies bind to the same epitope as a reference antibody comprising the VH and VL sequences recited in the claims.
     Igawa does not cure the deficiencies of Tamburini. For example, Igawa does not teach or suggest a combination of anti-C5 antibodies wherein the combined anti-C5 antibodies do not compete with each other for binding to C5, or wherein one of the combined anti-C5 antibodies bind to the same epitope as a reference antibody comprising the VH and VL sequences recited in the claims.
     For at least the foregoing reasons, Applicant respectfully submits that the Examiner has not established that a person of ordinary skill in the art, considering Tamburini in view of Igawa would have been motivation to modify the bispecific antibodies of Tamburini so as to arrive at the claim combination of antibodies with a reasonable expectation of success. As such, the Examiner has failed to establish a prima facie case of obviousness against the claimed invention. Accordingly, Applicant respectfully requests that this rejection be reconsidered and withdrawn
 
   In addition, currently applicant argues the following.

    In sum, Tamburini discloses bispecific/multispecific antibodies that can bind at least two proteins selected from C5a, C5b, a cellular receptor for C5a (e.g., C5aR1 or C5L2), the C5b-9 complex, and a component or intermediate of terminal complement such as C5b-6, C5b- 7, or C5b-8. Tamburini distinguishes between antibodies that bind C5a and/or C5b and antibodies that bind C5. And Tamburini teaches that the disclosed multispecific antibodies that bind C5a and/or C5b are likely to have a longer half-life than anti-C5 antibodies, leading to the desirable properties of lower doses, less frequent dosing and/or additional delivery routes compared to an anti-C5 antibody. 

    Tamburini does not teach or suggest a combination of two anti-C5 antibodies, much less a combination of two anti-C5 antibodies wherein inter alia one of the antibodies binds to the same epitope of C5 as a reference antibody that contains (a) a heavy chain that comprises the sequence of SEQ ID NO:52 and a light chain that comprises the sequence of SEQ ID NO:53 or (b) a heavy chain that comprises the sequence of SEQ ID NO:54 and a light chain that comprises the sequence of SEQ ID NO:53; and wherein when one of the combined anti-C5 antibodies is present in excess, it reduces the binding of the reference antibody to C5 by at most 10%. Moreover, a person of ordinary skill in the art considering Tamburini would not have had reason to modify the disclosure of Tamburini so as to arrive at the claimed invention with a reasonable expectation of success. 

     Igawa, like Tamburini does not teach or suggest inter alia, a combination of anti-C5 antibodies wherein the combined anti-C5 antibodies do not compete with each other for binding to C5, and wherein one of the anti-C5 antibodies bind to the same epitope as a reference antibody comprising the VH and VL sequences recited in the claims. 

     Applicant’s arguments have been focused on the premise that does not teach or suggest a combination of anti-C5 antibodies wherein the combined anti-C5 antibodies do not compete with each other for binding to C5, and wherein one of the anti- C5 antibodies bind to the same epitope as a reference antibody comprising the VH and VL sequences recited in the claims and
     the prior art does not teach or suggest a combination of anti-C5 antibodies wherein when one of the combined anti-C5 antibodies is present in excess, it reduces the binding of the reference antibody to C5 by at most 10%. 

     The following is reiterated for clarity and convenience in addressing applicant’s arguments.

  The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

      One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 

    As indicated previously in contrast to applicant’s argument, 
    It is maintained that the teachings of Tamburini are consistent with the instant claims / disclosure (e.g., see paragraphs [0040] and [0175]-[0179] of the instant specification) in that the claims do read on antibodies that can bind different epitopes on the same antigen (e.g., C5), where the antibody can be bispecific / multispecific.

     Again, while Tamburini acknowledges that bispecific antibodies provide advantages over the use of a combination of two antibodies (e.g., see paragraph [0015]),
      it is maintained that the ordinary artisan would immediately envisaged two (multiple) antibodies in teaching bispecific (multispecific) antibodies.  

     Again, in contrast to applicant’s argument, the teachings of Tamburini are consistent with the instant claims / disclosure (e.g., see paragraphs [0040] and [0175]-[0179] of the instant specification) in that the claims do read on antibodies that can bind different epitopes on the same antigen (e.g., C5), where the antibody can be bispecific / multispecific.

     As noted previously, given that Tamburini teach multiple epitopes of C5a/C5b (e.g., see paragraphs [0049]-[0063]), including anti-C5 antibodies that read on modulating, block, inhibit or neutralize a biological functions of C5, as taught in the rejection of record / herein,
     the prior art teaches the claimed invention under the broadest interpretation of the claims.  



     Again, it would have been obvious to the ordinary artisan to generate and test two (multiple) antibodies to determine the benefits / advantages of combining two (multiple) antibodies prior to generating bispecific / multispecific antibodies, in order to take advantages of such bispecific /multispecific antibodies.

     Note that Tamburini teach various epitopic targets of C5a and C5b (e.g., see paragraphs [0049]-[0063).

     One of ordinary skill in the art would have the motivation and expectation of success in generating a combination of anti-C5 antibodies wherein the combined anti-C5 antibodies do not compete with each other for binding to C5, and wherein one of the anti- C5 antibodies bind to the same epitope as a reference antibody comprising the VH and VL sequences recited in the claims.

     Given that the prior art taught anti-C5 antibodies that bind multiple epitopes of the same antigens, which can be non-overlapping or different amino acid sequences,
      given that there are a number of limited epitopes bound by anti-C5 antibodies,
      given that the antigen-neutralizing capacity of an antigen depends on its affinity, by increasing the affinity an antigen can be neutralized by smaller amount of an antibody, including improving affinity and pharmacokinetics, in a pH dependent manner which strongly bind to an antigen under neutral conditions versus acidic conditions;
      one of ordinary skill in the art would have screened and/or modify anti-C5 antibodies to have the characteristics anti-C5 antibodies that binds with a higher affinity at neutral pH at acidic pH and wherein the combined antibodies do not compete with each other for binding to C5 resulting in anti-C5 antibodies, including multispecific antibodies would be expected to bind the claimed specificities and functional attributes the characteristics of anti-C5 antibodies that binds with a higher affinity at neutral pH at acidic pH and wherein the combined antibodies do not compete with each other for binding to C5 encompassed by the claims.

      In turn, a combination of anti-C5 antibodies wherein when one of the combined anti-C5 antibodies is present in excess, it reduces the binding of the reference antibody to C5 by at most 10% naturally flow having a basis in fact and technical reasoning from generating two anti-C5 antibodies having common structural and functional properties and characteristics as claimed by the teachings of the prior art as a whole as it reads on a missing claim feature that is expressed in the form of a property or function of those structural and functional properties taught by the prior art would be natural results.
        
      The following is reiterated for clarity and convenience. 
 
    Tamburini teaches Bispecific Antibodies That Bind to Complement Proteins, 
    including bispecific antibodies that can bind to two or more different epitopes, including at least two of protein selected from C5, C5a, C5b, a cellular receptor for C5a, including multiple epitopes of the same antigens, which can be non-overlapping or different amino acid sequences 
useful for inhibiting terminal complements inflammation, and treating a variety of complement pathway-associated disorders, including IgGs / IgG1-IgG4, chimeric, humanized, human antibodies and antigen binding fragments and constructs thereof, including bispecific antibodies having longer half-life (e.g., see paragraphs [0014], [0171], [0172]) as well as compositions and effective amounts thereof (see paragraphs [0077]-[0128])
    (see entire document, including Abstract, Drawings, Technical Field, Background, Summary, Brief Description of the Drawings, Detailed Description, Methods for Producing a Bispecific Antibody, Modification of the Bispecific Antibodies, Pharmaceutical Compositions, Methods for Treatment, Kits, Examples Claims).

      Tamburini differs from the claimed invention by not disclosing the characteristics anti-C5 antibodies that binds with a higher affinity at neutral pH at acidic pH and wherein the combined antibodies do not compete with each other for binding to C5.

     Igawa et al. teach Antibodies with Modified Affinity to FCRN that Promote Antigen Clearance, including that the antigen-neutralizing capacity of an antigen depends on its affinity, by increasing the affinity an antigen can be neutralized by smaller amount of an antibody,  including improving affinity and pharmacokinetics, in a pH dependent manner which strongly bind to an antigen under neutral conditions  versus acidic conditions  (e.g., see paragraphs [0013], [0015]), including IgGs / IgG1-IgG4 antibodies, chimeric, humanized, etc., 
(e.g., see paragraphs [0017], [0020], [0031], [0127]-[0134], [0151], [0159], [0162], [0163], [0227]-[0232], [0358], [0359], [0368]-[0382]), including C5 / C5a (see paragraph [0224])
    (see entire document, including Abstract, Drawings, Technical Field, Background Art, Summary of the Invention, Technical Problem, Solutions to Problem Brief Description of the Drawings, Description of Embodiments, Pharmaceutical Compositions, Examples Claims).

      While Tamburini differs from the claimed invention by not disclosing the characteristics anti-C5 antibodies that binds with a higher affinity at neutral pH at acidic pH and wherein the combined antibodies do not compete with each other for binding to C5,
      given that the prior art taught anti-C5 antibodies that bind multiple epitopes of the same antigens, which can be non-overlapping or different amino acid sequences,
      given that there are a number of limited epitopes bound by anti-C5 antibodies,
      given that the antigen-neutralizing capacity of an antigen depends on its affinity, by increasing the affinity an antigen can be neutralized by smaller amount of an antibody, including improving affinity and pharmacokinetics, in a pH dependent manner which strongly bind to an antigen under neutral conditions versus acidic conditions;  
     one of ordinary skill in the art would have screened and/or modify anti-C5 antibodies to have the characteristics anti-C5 antibodies that binds with a higher affinity at neutral pH at acidic pH and wherein the combined antibodies do not compete with each other for binding to C5 resulting in anti-C5 antibodies, including multispecific antibodies would be expected to bind the claimed specificities and functional attributes the characteristics of anti-C5 antibodies that binds with a higher affinity at neutral pH at acidic pH and wherein the combined antibodies do not compete with each other for binding to C5 encompassed by the claims.

     Here, the prior art teaches the applicability and advantages of anti-C5 antibodies and multispecific antibodies, including combined anti-C5 antibodies with specificities and functional attributes that would read on the claimed combination of two or more isolated anti-C5 antibodies
encompassed by the claims, consistent with the teachings of the primary and secondary references of the applicability of recombinant manipulation of antibodies of interest to achieve such goals was routine and desired.

   From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.  

     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 


    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 550 U.S., 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007) 

     Applicant’s arguments have not been found persuasive.

9.  As indicated previously, due to high polymorphism of antibodies, the claimed SEQ ID NOS. recited in the claims drawn to anti-C5 antibodies and as described in the specification are deemed structurally distinct on the primary amino acid basis.
     These claimed SEQ ID NOS. attributed to anti-C5 antibodies do not appear to known or taught in the prior art. 
     See the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description above.

    These claimed SEQ ID NOS. attributed to anti-C5 antibody in claim 31 do not appear to known or taught in the prior art and, in turn, claim 31 is deemed allowable. 

10. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 26, 2022